

117 HRES 80 IH: Recognizing the roles and the contributions of America’s certified registered nurse anesthetists (CRNAs) and their role in providing quality health care for the public.
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 80IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Ms. Schakowsky submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the roles and the contributions of America’s certified registered nurse anesthetists (CRNAs) and their role in providing quality health care for the public.Whereas certified registered nurse anesthetists are essential to America’s health care system, providing high-quality, cost-effective anesthesia care for more than 150 years;Whereas certified registered nurse anesthetists safely administer approximately 49,000,000 anesthetics to patients each year;Whereas certified registered nurse anesthetists are the primary providers of anesthesia care in rural America, enabling health care facilities in these medically underserved areas to offer obstetrical, surgical, trauma stabilization, and pain management services;Whereas certified registered nurse anesthetists practice in every setting in which anesthesia is delivered, including traditional hospital surgical suites and obstetrical delivery rooms; the offices of dentists, podiatrists, ophthalmologists, and plastic surgeons; ambulatory surgical centers; and United States Military and Public Health Services and Department of Veterans Affairs medical facilities;Whereas nurse anesthetists first provided anesthesia to wounded soldiers during the Civil War and have been the main provider of anesthesia care to United States military personnel on the front lines since World War I, including all current United States military actions around the globe; andWhereas the purpose of National CRNA Week, held January 24, 2021, through January 30, 2021, is to raise public awareness of and celebrate the Nation’s 57,000 certified registered nurse anesthetists and student registered nurse anesthetists: Now, therefore, be itThat the House of Representatives thanks and promotes the profession of certified registered nurse anesthetists (CRNAs) by encouraging patients, hospital administrators, health care professionals, policymakers, and others to become more familiar with the CRNA credential and the exceptional advanced practice registered nurses who have earned it by participating in National CRNA Week.